IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA                 : No. 128 EM 2018
EX REL. LAMONT DADE,                         :
                                             :
                    Petitioner               :
                                             :
                                             :
             v.                              :
                                             :
                                             :
BARRY SMITH, SUPERINTENDENT SCI              :
HOUTZDALE,                                   :
                                             :
                    Respondent               :


                                       ORDER



PER CURIAM

      AND NOW, this 8th day of January, 2019, the Application for Leave to File Original

Process is GRANTED, and the Petition for Writ of Habeas Corpus is DENIED.